Lawrence, Judge:
The proper dutiable value of certain compass thermometers imported from England, covered by the above-enumerated appeal for a reappraisement, is before the court for determination.
The parties hereto have stipulated and agreed that, at the time of exportation of the involved merchandise, there was no foreign, export, or United States value; that cost of production is the proper basis of appraisement; and that the cost of production of said compass thermometers is £0.3.9.
*667Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402 (f) the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), is the proper basis of value for the compass thermometers in issue and that said value is £0.3.9.
Judgment will be entered accordingly.